Citation Nr: 1106734	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-18 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral heel spurs.

4.  Entitlement to service connection for muscle aches and joint 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from September 1979 to December 
1979, and from January 2003 to October 2003, and had periods of 
National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Subsequent to the RO's May 2007 statement of the case (SOC), the 
Veteran submitted additional medical evidence directly to VA, 
including service treatment records and post-service medical 
records, and his claims were not readjudicated after the evidence 
had been received.  However, all such evidence pertinent to the 
Veteran's service connection claim for muscle aches and joint 
pain-which is the only claim herein decided in which the benefit 
sought on appeal is denied-is duplicative of evidence contained 
in the claims file and reviewed by the RO prior to its May 2007 
adjudication of the Veteran's claim.  Therefore, such evidence 
need not be referred to the RO for consideration prior to the 
promulgation of a decision on the issue by the Board.  See 
38 C.F.R. § 20.1304 (2010).  

In November 2010, the Veteran testified during a video conference 
hearing before the undersigned.  A transcript of that hearing is 
of record.  

The issues of service connection for bilateral hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence regarding whether currently diagnosed bilateral 
heel spurs are etiologically related to an injury or disease in 
service is at least in relative equipoise.

2.  There is no competent and probative evidence of either a 
current disability manifested by muscle aches or joint pain, or 
that any current muscle aches or joint pain are related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral heel spurs were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

2.  A disability manifested by muscle aches and joint pain was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA.  The June 2006 RO rating decision reflects the 
initial adjudication of the claim after issuance of the March 
2005 letter.  

A July 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the July 2006 letter, and opportunity for the Veteran to 
respond, the May 2007 statement of the case reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
November 2010 Board hearing, along with various written 
statements provided by the Veteran, and by his representative, on 
his behalf.  

The Board also finds that no additional RO action to further 
develop the record on the claims decided herein is warranted.  
The Board acknowledges that the Veteran has not been scheduled 
for a VA examination in connection with his claimed muscle aches 
and joint pain.  However, as explained below there is no 
competent, probative evidence whatsoever to support the claim, 
particularly on the matter of whether the Veteran has a current 
disability manifested by muscle aches and joint pain that might 
be related to service.  As the current record does not reflect 
even a prima facie claim for service connection for the claimed 
disability, VA has no obligation to obtain any medical opinion 
commenting upon the etiology of the claimed disability.  See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either of the claims.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of either of the matters 
herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

A.  Bilateral Heel Spurs

Service treatment records indicate that, in June 2003, the 
Veteran was treated for burning pain in both heels, which he had 
had for the past six days.  It was noted that the Veteran had 
been walking and marching a lot, and had pain and tenderness in 
the plantar and dorsal left heel.  A July 2003 bone scan of both 
feet revealed a stress reaction and plantar fasciitis, but not a 
fracture, and the Veteran was diagnosed as having foot stress 
reaction and left plantar fasciitis.  In a November 2003 health 
assessment, when asked if he had any concerns about his health, 
the Veteran reported having left heel pain in the morning, and it 
was noted by the examiner that this was probably plantar 
fasciitis.

The report of a December 2005 VA examination indicates that the 
Veteran reported suffering from plantar fasciitis during his 10 
months of active duty in 2003, and that a bone scan performed had 
found stress reactions.  X-rays of the feet revealed a mild bone 
spur of the left heel, and a smaller spur of the right heel.  

The Veteran submitted a medical article regarding heel spurs, 
which indicates that heel spurs are associated with plantar 
fasciitis, that about 70 percent of patients with plantar 
fasciitis have a heel spur that can been seen on X-ray, and that 
heel spurs are common in patients with a history of foot pain 
caused by plantar fasciitis.

A letter from the Veteran's private physician, Dr. C., dated in 
December 2010, indicates that the Veteran has a current diagnosis 
of planar fasciitis, which had been called heel spurs.  The 
letter indicates the opinion of Dr. C. that the Veteran's plantar 
fasciitis and heel spurs were not two different problems, but, 
rather, were one and the same.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for bilateral 
heel spurs must be granted.  

The Veteran was treated for heel pain and diagnosed as having 
plantar fasciitis in service, and has current diagnoses of both 
plantar fasciitis and heel spurs.  The December 2010 letter of 
Dr. C. indicates that there exists a medical nexus between the 
Veteran's current heel spurs and his heel problems first 
diagnosed in service, and there is no medical opinion or other 
competent evidence that conflicts with this opinion.  Thus, the 
Board finds the evidence regarding whether the Veteran has 
bilateral heel spurs related to service to be at least in 
relative equipoise.

Resolving any reasonable doubt as to the relationship between in-
service heel problems and current bilateral heel spurs in the 
Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, 
and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)), the 
Board finds that the criteria for service connection for 
bilateral heel spurs are met.

B.  Muscle Aches and Joint Pain

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for muscle aches 
and pains must be denied. 

The Veteran does not assert-and the record does not reflect-
that muscle aches or joint pain were the result of his period of 
service from September 1979 to December 1979.  Rather, as 
reflected in his July 2006 notice of disagreement, June 2007 
substantive appeal, and November 2010 hearing testimony, the 
Veteran asserts that such muscle aches and joint pains began 
after, and were the result of, his service from January 2003 to 
October 2003.

During the November 2010 Board hearing, the Veteran testified 
that, in 2003, he was deployed to Turkey and Germany, that he was 
given the same shots and vaccinations that were given to soldiers 
deployed to Iraq, and that his service duties required some 
lifting, stooping, and bending.  He also testified that he 
presently experienced pain in his arms, legs, and back, that he 
did not have these problems prior to being deployed, and that his 
muscle aches and joint pain manifested a year or a couple of 
years after his January 2003 to October 2003 period of service.

Initially, the Board notes that the medical record reflects no 
actual finding or diagnosis of a current disability manifested by 
general muscle aches or joint pain.  While, as a layperson 
competent to report on matters observed or within his personal 
knowledge, the Veteran is competent to assert that he currently 
experiences pains in his arms, legs, and back (see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)), he is not competent to actually diagnose 
himself with a disability manifested by muscle aches or joint 
pain.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of competent and persuasive evidence of the claimed 
disability, there can be no valid claim for service connection 
for that disability on any basis.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board further notes that, even if the Veteran's competent 
assertions of experiencing muscle aches or joint pain were 
accepted as indicative of a possible current disability, the 
claim for service connection for muscle aches and joint pain 
would still have to be denied.  

The record does not reflect-and the Veteran does not assert-
that any problems involving muscle aches or pains began until 
well after his January 2003 to October 2003 period of service.  
Service treatment records from January 2003 to October 2003 
reflect no complaints, findings, or diagnosis relating to any 
general muscle aches or joint pain, including of the arms, legs, 
and back. Also, there is no indication in the post-service record 
that the Veteran ever sought or received any medical treatment 
regarding general muscle aches or joint pain, and, during the 
November 2010 Board hearing, the Veteran testified that his 
muscle aches and joint pain manifested a year or a couple of 
years after his January 2003 to October 2003 period of service.

Furthermore, there are no medical records reflecting any findings 
or opinion even suggesting that there exists any medical nexus 
between any muscle aches or joint pain disability and the 
Veteran's military service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical opinion.

The Board notes the Veteran's testimony during the November 2010 
hearing that he did not have his muscle ache or joint pain 
problems prior to being deployed in service, that he was given 
the same shots and vaccinations in service that were given to 
soldiers deployed to Iraq, and that he performed lifting, 
stooping, and bending in service.  However, to the extent that 
the Veteran and his representative argue that the Veteran's 
service resulted in current muscle aches and joint pain, neither 
the Veteran nor his representative is competent to support the 
claim on the basis of lay assertions, alone.  The matters of 
current muscle ache or joint pain disability, and etiology of any 
such disability, are matters within the province of trained 
medical professionals (see Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994)), and neither the Veteran nor his representative has 
the appropriate medical training and expertise to competently 
opine on any such matter.  See, e.g., Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186.  

Finally, the Board notes the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, under which service connection can be 
established for Persian Gulf veterans who exhibit objective 
indications of certain qualifying chronic disabilities resulting 
from undiagnosed illness that cannot be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(b).  However, such 
provisions are not applicable in the instant case.  To be 
considered a Persian Gulf veteran, a veteran must have served on 
active duty in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).  Both the 
Veteran's DD Form 214 (Certificate of Release or Discharge From 
Active Duty) and the Veteran's own testimony during the November 
2010 hearing indicate that, during his service from January 2003 
to October 2003, he had foreign service in Germany and Turkey; 
they do not indicate that he served in any of the areas 
recognized as the Southwest Asia theater of operations.  See 38 
C.F.R. § 3.317(d)(2).  Thus, the Veteran is not considered a 
Persian Gulf veteran for the purposes of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, and service connection under those provisions 
cannot be established.

For all the foregoing reasons, the Board finds that the claim for 
service connection for muscle aches and joint pain must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as there is no competent, probative evidence that a current 
disability manifested by muscle aches and joint pains is related 
to service, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral heel spurs is granted.

Service connection for muscle aches and joint pain is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

The Veteran's DD Form 214 indicates that his primary specialty 
during his period of service from January 2003 to October 2003 
was as an automated logistical specialist.  As reflected in his 
June 2006 notice of disagreement and testimony during the 
November 2010 hearing, the Veteran asserts that, during his 
period of service in 2003, most of the logistic functions of his 
job required him to work on a flight line in close proximity to 
jet aircraft and related ground support equipment.    The record 
therefore reflects that the Veteran was likely exposed to loud 
noise during his period of service from January 2003 to October 
2003.

The Veteran was afforded a VA audiological examination in 
connection with his claims for hearing loss and tinnitus in 
December 2005.  The Veteran's audiological test results at that 
time revealed a hearing loss disability for VA purposes.  See 38 
C.F.R. § 3.385.  In the report of the examination, the VA 
examiner stated that, although the claims file was not available 
for review, the Veteran had a copy of a hearing evaluation in his 
personal folder that included a retention examination dated in 
January 2001, which suggested mild hearing loss bilaterally.  The 
VA examiner further stated that, since the Veteran's military 
records indicated hearing loss during service, the Veteran's 
military noise exposure was as likely as not a contributing 
factor to his hearing loss and tinnitus.

However, the record does not reflect that the Veteran served on 
active duty in January 2001; rather, the Veteran served on active 
duty from September 1979 to December 1979, and from January 2003 
to October 2003.  As the opinion expressed by the December 2005 
VA examiner was based on an incorrect factual basis, the 
September 2005 VA examination report and opinion-the only made 
in connection with the Veteran's hearing loss and tinnitus 
claims-are inadequate, and cannot support a decision on the 
Veteran's hearing loss and tinnitus claims.  See Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993).

In light of the Veteran's currently diagnosed hearing loss and 
tinnitus disabilities and likely in-service noise exposure, as 
well as the absence of an adequate medical opinion, the medical 
evidence of record is inadequate to the decide claims for hearing 
loss and tinnitus.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Veteran 
should be afforded another VA audiological examination to 
determine the nature and etiology of any hearing loss and 
tinnitus.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
claimed bilateral hearing loss and tinnitus 
disabilities.

2.  Then, the RO should arrange for the 
Veteran to undergo VA audiological 
examination by an appropriate examiner.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available to 
the designated examiner, and the report of 
examination should include discussion of the 
Veteran's documented medical history and 
assertions.  

All appropriate tests and studies (to include 
audiometry and speech discrimination testing) 
should be accomplished (with all results made 
available to the examining physician prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on the results of audiometric testing, 
the examiner should specifically indicate, 
with respect to each ear, whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
test of less than 94 percent).  

Then, if any hearing loss disability is 
diagnosed, also with respect to each ear, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service from January 2003 to 
October 2003, to include in-service noise 
exposure. 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted, the RO or the AMC should 
readjudicate the appeal.  If the benefits 
sought remain denied, the Veteran and his 
representative must be furnished an SSOC and 
be given an opportunity to submit written or 
other argument in response before the claims 
file is returned to the Board for further 
appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


